Citation Nr: 1141097	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

The issue on appeal, service connection for PTSD, has been recharacterized as indicated on the front page to also include other psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  


FINDINGS OF FACT

1.  The Veteran did not serve in combat; he had peacetime service.  

2.  The Veteran's service treatment records do not reflect evidence of a psychiatric disorder during active duty. 

3.  Psychiatric disorders, including PTSD, were first diagnosed many years after service.

4.  The stressors of seeing two airplanes crash have not been corroborated.

5.  Current psychiatric diagnoses are not attributable to service.  




CONCLUSION OF LAW 

A psychiatric disability to include PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated January 2006, December 2007, and April 2008, informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

The Veteran has been afforded a hearing before the undersigned, a Veterans Law Judge, in which he presented oral argument in support of his xx claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at the service connection claim.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claim.  In addition, the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board hearing.  

By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in May 2008.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, numerous private medical records have been obtained.  The most recently obtained records were forwarded directly to the Board with a waiver by the Veteran of initial RO review of that evidence,  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, while the Veteran has been diagnosed with psychiatric disabilities, he does not have a psychosis.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD  requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborate his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

In this case, although the Veteran has referred to "combat service," he served during peacetime; accordingly, his service is not considered "combat service."

The Veteran's service treatment records show no complaints, findings, treatment, or diagnosis of a psychiatric disorder.  In fact, several inservice examinations yielded normal psychiatric findings, including those dated in August 1977, December 1978,  November 1979, and April 1980.  In addition, in November 1976 and August 1977 Reports of Medical History, the Veteran specifically denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and any periods of unconsciousness.  The service personnel records reflect that the Veteran was an air traffic controller, but do not show that there were any problems with regard to his military occupational specialty.

The Veteran was separated from service in October 1980.  Post-service, there are no psychiatric reports for over two decades.  The record shows that the Veteran was seen at the Pensacola Vet Center since November 2007.  It was noted that the Veteran had reported his "combat" experiences, related that he had witnessed two plane crashes, and was diagnosed as having PTSD.  

The Veteran was afforded a VA examination in May 2008.  At that time, the Veteran reported that he had a depressed and irritable mood that had been ongoing since just after military service.  The Veteran also described witnessing two airplane crashes while he was in service.  He indicated that he began to sleep less and drink more after those incidents.  Mental status examination and psychiatric testing were performed.  The diagnosis was dysthymic disorder.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.

Private medical records dated from 2007-2010 reflect diagnoses of PTSD, attention deficit disorder, depression, major depressive disorder.  The Veteran reported the same two airplane crash stressors as the causative events for his psychiatric diagnoses.  Likewise, at his personal hearing and in written statements, the Veteran contends that he witnessed two airplane crashes during service while serving as an air traffic controller.  He asserts that these events caused his psychiatric disability, which he maintains is PTSD.  He indicates that these events were in close proximity to each other during 1979-1980, although he could not provide a very specific time frame.  

After a careful review, the Board finds that service connection for a psychiatric disorder, to include PTSD is not warranted.

Since the Veteran did not engage in combat with the enemy, his stressors cannot be related to combat.  Moreover, his allegations with regard to stressors alone are not enough to establish the occurrence of a stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  The service treatment records as well as the service personnel records offer no supporting information or any corroboration.  In fact, as noted, the Veteran's medical records do not reflect any disturbance in his mood or appearance after the alleged events occurred.  There are three psychiatric evaluations, all normal, dated in the alleged timeframe of the purported airplane crashes.  As noted, in Doran, the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  In the three previously noted cases, the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been revised as to "Evidence of Stressors in Service" to read, in part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the MANUAL 21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence " means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

An attempt was made by VA to verify the Veteran's claimed stressors with the service department.  However, the response was negative, stating that the information was not a matter of record.  The Veteran has not offered any other corroborating evidence, such as lay statements, newspaper or other periodic information, internet information, or military documentation.  

In this case, there is no verified stressor to serve as a basis for granting the Veteran's PTSD claim.  With regard to his alleged participation in combat, he only served in peacetime.  With regard to the airplane crashes, the attempt to verify these stressors was negative.  In addition, he has not provided the names of any individuals he allegedly witnessed being killed or wounded, even though he said he knew some of the persons during his hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is not an impossible or onerous task for appellants who claim entitlement to service connection for PTSD to supply the names, dates and places of events claimed to support a PTSD stressor).

Inasmuch as the Veteran has not submitted evidence showing that he engaged in combat and his PTSD symptoms have not been attributed to a verified inservice stressor, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  

With regard to other diagnosed psychiatric disabilities, the Veteran indicated that his symptoms right after service and have continued.  He is competent to make such statements.  However, he attributed those symptoms to the airplane crash events, which, as noted, have not been verified.  In addition, as noted, the three contemporaneous inservice evaluations all yielded normal psychiatric findings.  

Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan.  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  The Veteran is not credible in his report that his psychiatric symptoms continued from service to the present time.  Further, he is not competent to make the complex medical assessment that current psychiatric diagnoses are related to service as this would be a complex medical assessment.  With regard to his credibility, there is conflicting contemporaneous medical evidence.  The inservice psychiatric evaluations and Reports of Medical History were all normal.  The purported inservice cause was not verified and remains unsupported.  Then, there is no record of medical treatment or diagnosis of disability for decades.  The Veteran has not submitted any supporting evidence.  In sum, the Board finds that the report of the inservice stressors is not credible due to the lack of specificity regarding names and dates as well as the lack of any supporting evidence.  As such, the Veteran's credibility regarding the onset of symptoms as related to such an event is therefore also not credible.  

Thus, there are no inservice complaints, findings, treatment, or diagnosis of psychiatric disability, including in the 1979-1980 timeframe.  The inservice findings are normal.  Further, the absence of psychiatric symptoms in the many years following service and the purported events therein interrupt continuity of symptomatology.  38 C.F.R. § 3.303(b); see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Further, there is no other competent and probative evidence otherwise linking the Veteran's post-service diagnosis of psychiatric disabilities to service, since the Veteran's purported causative events are not credible.  A report by an examiner which records a veteran's history as provided by him is not verification of that history, rather, they are the same as the Veteran's own statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 458 (1993).  An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

Accordingly, the preponderance of the evidence is also against the Veteran's claim for entitlement to service connection for a psychiatric disability, other than PTSD.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


